UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 07-6394



ERIC GLASCOE,

                                             Petitioner - Appellant,

          versus


UNITED STATES PAROLE COMMISSION; THE DISTRICT
OF COLUMBIA,

                                            Respondents - Appellees.


Appeal from the United States District Court for the District of
Maryland, at Greenbelt. Roger W. Titus, District Judge. (8:07-cv-
00294-RWT)


Submitted:   July 18, 2007                 Decided:   August 10, 2007


Before NIEMEYER, GREGORY, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Eric Glascoe, Appellant Pro Se.    Jennifer A. Wright, Assistant
United States Attorney, Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Eric   Glascoe   appeals    the     district   court’s   order

dismissing his 42 U.S.C. § 1983 (2000) complaint without prejudice

for failure to state a claim upon which relief may be granted

pursuant to 28 U.S.C. § 1915A (2000).       We have reviewed the record

and find no reversible error.        Accordingly, we affirm for the

reasons stated by the district court.          Glascoe v. U.S. Parole

Comm’n, No. 8:07-cv-00294-RWT (D. Md. Feb. 22, 2007).       We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                               AFFIRMED




                               - 2 -